Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

ELECTRONIC DEVICE WITH A SWITCH TO PREVENT OVER-DISCHARGING
OF DEVICE BATTERY


The Brief Description of the Drawings paragraphs [00011]-[0027] are objected to under 37 CFR 1.74.   See MPEP § 608.01(f), which states in part; "there shall be a brief description of the several views of the drawings". 
The submission of each figure "according to one of various embodiments of the present disclosure" is unacceptable given the commonly accepted meaning of the word "description" which is understood as a discourse intended to give a mental image of that which is being described.  As such it is not clear how many embodiments are disclosed whereby the reader can correlate those elements belonging to specific embodiments.
Correction required.

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-15 are rejected under 35 U.S.C. 101- 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
3a.	Claim 3 states in part; “a housing”;
a push bar” and “a lever”;
3c.	Claim 7 states in part; “a push bar”; 
each of these limitations have antecedent basis for identical limitations in the respective claims from which claims 3, 6 and 7 depend.  As such it is not clear if claims 3, 6 and 7 are referring back to the respective, housing, push bar and lever or if there is an attempt being made at introducing an additional housing, push bar and lever.
	For examination purposes, the aforementioned limitations will be interpreted as referring back to the original occurrence of each respective limitation.

3d.	Claim 13 states in part; “a movable member electrically connecting the battery with the circuit board by causing the first terminal to contact the second terminal as the first terminal is pressed by the external force of the pin inserted into the first opening”
A condition under which the first terminal is pressed by the external force of the pin inserted into the first opening is shown in Figs. 19 and 20, which is described as being a state in which there is no electrical connection between the terminals; conversely
Claim 13 further states in part; “blocking an electrical connection between the battery and the circuit board by releasing the contact between the first terminal and the second terminal as pressing of the first terminal is released.”  
A condition where pressing of the first terminal is released is shown in Fig. 21 which is described as being a state in which the battery and PCB are electrically connected.
For examination purposes, the structural relationship will be understood as described in the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by                Tanaka et al. (US 7,138,589).

With respect to Claims 1-3; Tanaka et al. discloses an electronic device 100 comprising an over-discharge preventing apparatus [Fig. 1], the electronic device 100 comprising: a housing 1 comprising a first opening 11 formed between opposing faces of the housing; a first electronic component, battery 5 arranged inside the housing; a second electronic component, circuit board 3 electrically connected to receive power from the battery       [Col. 3, lines 48-49]; and a switch 4 to electrically connect the first electronic component with the second electronic component or block an electrical connection between the first electronic component and the second electronic component [Col. 3, lines 50-51], by an external force exerted by a pin 9 inserted through the first opening [Fig. 5A].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 7,138,589) in view of Patel (US 4,927,787).


With respect to Claim 9; Tanaka et al. shows the switch 4 comprising first and second terminals 44, 45; and a movable member 43 blocking an electrical connection between the battery 5 and the circuit board 3 or electrically connecting the battery with the circuit board [Col. 3, lines 50-51] by the external force from the pin 9 inserted through the first opening.  
	Although connectivity of the terminals respectively to a battery and circuit board is not specified, there must be such a connection in order to achieve the connectivity disclosed by Tanaka et al. 
“Power supply from the battery 5 to the wireless circuit 3 is turned ON or OFF by the switch 4.”

where the specific connection in and of itself is well-within the scope of one having ordinary skill in the art where such limitations have no patentable significance.
	However Tanaka et al. does not show the movable member inserted between or moved away from the first terminal and the second terminal.
	Patel shows a switch [Figs. 8, 9] comprising first and second terminals 36, 38; and a movable member 58 blocking an electrical connection by being inserted between the first and second terminal [Fig. 9], or electrically connecting the terminal 36, 38 by moving away from between the first and the second terminal [Fig. 9], by the external force from a pin 14 inserted through the first opening 50.  
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable member of              Tanaka et al. in the manner shown by Patel thereby simplifying the switch construction which would reduce production costs on the device.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over                Tanaka et al. (US 7,138,589).      Tanaka et al. shows the switch 4 comprising first and second terminals 44, 45; and a movable member 43 electrically connecting or blocking connection of the battery with the circuit board [Col. 3, lines 50-51] by the external force from the pin 9 inserted through the first opening consequently pressing or releasing contact between the terminals [Figs. 2, 3].  
Although connectivity of the terminals respectively to a battery and circuit board is not specified, there must be such a connection in order to achieve the connectivity disclosed by Tanaka et al. 
“Power supply from the battery 5 to the wireless circuit 3 is turned ON or OFF by the switch 4.”

where the specific connection in and of itself is well-within the scope of one having ordinary skill in the art where such limitations have no patentable significance.

Allowable Subject Matter
Claims 4-8, 10-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims while also overcoming applicable 35 USC 112 rejections.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  US 2006/0278511 Yang et al., US 6,349,786 Gift and                       US 2,722,575 Dobkins are additional examples of switching devices that are actuated contingent upon the insertion or removal of a pin.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       /VANESSA GIRARDI/Primary Examiner, Art Unit 2833